 532DECISIONSOF NATIONAL LABORRELATIONS BOARDValleyBakeryandEdward Benefield.Case 20-CA-9765October 19,. 1976DECISION AND ORDERBy MEMBERS JENKINS,PENELLO, AND WALTHEROn August 5, 1976, Administrative Law Judge Irv-ing Rogosin issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and the Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.iThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544 (1950), enfd 188 F.2d 362 (C A 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's dismissal of the complaint,we rely solely on the finding that at no point did Respondent discharge thealleged discnminatee. Accordingly, we find it unnecessary to consider orrely upon the Administrative Law Judge's alternative grounds in dismissingthe complaint.DECISIONtive-bargaining agreement to which Respondent was a par-ty or because he had engaged in other protected concertedactivities for the purpose of collective bargaining or othermutual aid or protection.On June 19, 1975, the Board issued its Decision and Or-der (218 NLRB 686), granting motion for summary judg-ment, filed by counsel for the General Counsel, on theground that Respondent had at no time filed an answer tothe complaint, or a response to the Board's notice to showcause why General Counsel's motion for judgment on thepleadings should not be granted. Upon motion for recon-sideration, filed by Respondent, on August 19, 1975, andopposition thereto filed by counsel for General Counsel, onSeptember 2, 1975, the Board, by order dated November19, 1975, vacated the Decision and Order, denied the Gen-eral Counsel's motion for summary judgment, granted Re-spondent 10 days from the date of service of the orderwithin which to file an answer to the complaint, and re-manded the case to the Regional Director for appropriateaction.On November 26, 1975, the Regional Director reinstatedthe complaint issued on January 14, 1975, and scheduledthe case for hearing on February 3, 1976.'On December 1, 1975, Respondent filed an answer to thecomplaint, admitting the filing and service of the charge,the nature of Respondent's business, and the execution ofthe collective-bargaining agreement referred to in the com-plaint but denying the remaining allegations.2Hearing was held before me on February 19, 1976, atFresno, California. General Counsel and Respondent wererepresented by counsel, were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to intro-duce evidence relevant and material to the issues, to argueorally, and to file briefs and proposed findings of fact andconclusions of law. At the outset of the hearing, Respon-dent moved orally that the proceeding be deferred to arbi-tration under the collective-bargaining agreement. The mo-tion was denied with leave to renew before the close of thehearing.At that time, Respondent remained undecidedwhether to urge deferral to arbitration but, thereafter, in itsbrief,withdrew the motion. At the close of GeneralCounsel's case, Respondent also moved to dismiss thecomplaint. This motion, too, was denied, with leave to re-new.When renewed at the close of the hearing, ruling wasreserved. The motion is disposed of by the findings andconclusions hereinafter made. The parties waived oral ar-gument but, pursuant to an extension of time duly granted,filed briefs on March 30, 1976. No proposed findings offact or conclusions of law have been filed by any of theparties.Upon the entire record in the case, and based upon theappearance and demeanor of the witnesses, and the briefs,STATEMENT OF THE CASEIRVING RocosiN, Administrative Law Judge: The com-plaint, issued on January 14, 1975, alleges that Respondenthas engaged in unfair labor practices within the meaning ofSections 8(a)(1) and (3) and 2(6) and (7) of the Act.Specifically, the complaint alleges that on or about Octo-ber 25, 1974, Respondent discharged Edward Benefield be-cause of his union activities in seeking to enforce a collec-iThe heanng was subsequently rescheduled to February 19, 1976, to ac-commodate Respondent's counsel.2Designations herein are as follows. General Counsel,unless otherwisestated, or required by the context, his representative at the heanng, ValleyBakery, Respondent, the Employer, or the Company, EdwardBenefield,the Charging Party; the National LaborRelationsAct, as amended (61 Stat136, 73 Stat. 519, 29 U.S C Sec 151,et seq),the Act, the National LaborRelationsBoard, the Board. The charge was filed and served on November29, 1974.226 NLRB No. 83 VALLEY BAKERY533which have been duly considered, I hereby make the fol-lowing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent's answer admits, andit is hereby found that Respondent, a sole proprietorship,owned and operated by Samuel G. Saghatelian, doing busi-nessunder the trade name of Valley Bakery, was, and at alltimes material herein has been, engaged in the productionand wholesale distribution of bakery products at Fresno,California.'Although Respondent's answer denies the commerceallegations, it was stipulated at the hearing that during thecalendar year 1974, in connection with the production andwholesale and retail distribution of its products, Respon-dent's gross salesexceeded $530,000, of which in excess of$10,000 were made directly to customers located outsidethe State of California.Upon the basis of the foregoing, and upon the entirerecord, including the stipulation of the parties, it is herebyfound that, at all times material herein, Respondent hasbeen an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDItwas further stipulated at the hearing that Bakery andConfectioneryWorkers, International Union of America,Local 85, is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act .4III.THEALLEGED UNFAIR LABOR PRACTICESA. The Issues1.Whether the action taken by Respondent againstBenefield,on or about October 25, 1974, constituted a dis-charge or involuntary termination of his employment.2. If so, whether in discharging Benefield, Respondentwas motivated by his alleged union activities in attemptingto enforce the existing collective-bargaining agreement orby other protected concerted activities.3According to Saghatelian, the business was incorporated about a yearbefore the hearing under the same firm name, and his sister acquired a25-percent interest in the corporation Since this resulted in no change inname of the business entity, the caption in the complaint has been retainedin this Decision. There is no issue concerning successorship of the corpora-tion to the business formerly conducted by Saghatelian as sole proprietor.4 It was also stipulated that the collective-bargaming agreement, referredto in the complaint, was executed by Bakery and Confectionery WorkersUnion, Local 43, which subsequently merged with Local 85 of the parentunion,inMarch1974. Thereisno issue as to the status of Local 85 ascollective-bargaining representative of the employees covered by that con-tractB. Discrimination in Regard to Hire and Tenure ofEmploymentRespondent and the Union were parties to a collective-bargaining agreement, containing a union-security provi-sion, effective from July 1, 1972, to June 30, 1975.5Edward Benefield was hired by Respondent initially inFebruary 1974, to perform sundry tasks,consisting ofcleaning and assisting in greasing screens, dumping flourintobins,weighing ice, loading and unloading ovens,sweeping, and generally performing similar chores.bBenefield had had no previous experience in the bakerybusiness and, contrary to his contention, did not work aseither a journeyman or apprentice baker while in Respon-dent's employ. He worked full time, 6 days a week, 8 hoursa day, plus overtime, until about the end of April 1974.7Toward the end of April, Benefield was off work severaldays due to some trouble with his hand. When Benefieldreturned to work, Saghatelian told him that he had beenconsidering laying him off. Benefield, asked for his pay-check and quit voluntarily.On or about September 3, 1974, Benefield was rehired inthe same capacity in which he had previously been em-ployed. On or about October 21, he went to the unionoffice and spoke toBusinessAgent Harold Guyette.8Bene-field asked Guyette whether he would receive union scale ifhe joined the Union. Guyette explained that, if Benefieldhad already been working for more than a month, hewould be required to join in accordance with the union-security provisions of the collective-bargaining agreement.Benefield told Guyette that he was being paid $2.50 anhour, and asked him how much he should be receiving. Inresponse to Guyette's questioning, Benefield acknowledgedthat he was not a journeyman baker and that he had neverworked in a bakery before. Guyette told him that, underthose circumstances, the only job for which he was quali-fied was, that of miscellaneous worker, which paid $3.05 anhour under the contract. Guyette assured Benefield that hecould secure that rate for him and collect the differencebetween what he had been paid and the wages he shouldhave received under the miscellaneous wage scale. Bene-field told Guyette that he had even done some of the workof a journeyman baker, and argued that he was at leastentitled to the apprentice scale of $3.16 an hour. Guyettedisagreed and told Benefield that, based, on his, descriptionof his duties, his proper job classification was miscella-neous worker, at $3.05, and that he would see that Bene-fieldwas paid at that rate, and reimbursed for the differ-ence in his past wages.Guyette telephoned Saghatelian and arranged a meetingfor October 25. Guyette and Benefield met with Saghateli-an at the bakery in the late afternoon. When Guyette ques-tioned Saghatelian about Benefield's duties, Saghatelian5 This finding is based on the admission in Respondent's answer to theallegations of the complaint.6Respondent's products consist of peda bread, rolls, crackers, and otherArmenian bakery products. The screens referred to above were actuallybaking pans, perforated on the bottom, used in baking rolls.7Although he had been employed for more than' 30 days, he admittedlydid notjoin the Union during this period, notwithstanding the union-securi-ty provision of the contract.Guyette retiredas businessagent of the Union as of April 1, 1975 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed them in much the same way Benefield had relat-ed them to Guyette. Saghatehan mentioned, however, thatBenefield had been hired to handle the heavy work, whichSaghatelian had been unable to do because of surgery hehad undergone to his hand. Saghatelian told Guyette thatthe condition of his hand had improved sufficiently so thathe was capable of doing the work himself.When Saghatelian confirmed that he had been payingBenefield $2.50 an hour, Guyette told Saghatelian that thewage scale for miscellaneous worker under the contractwas $3.05. Benefield persisted in his claim that he was enti-tled to the apprentice scale of $3.16 an hour. Saghateliantold Benefield that he would not pay him the apprenticerate, and that he was only entitled to the miscellaneousworker scale. Guyette agreed that Benefield's job was thatofmiscellaneous worker rather than apprentice, and thathe was only entitled to the $3.05 rate, which, Guyette toldBenefield, Saghatelian had agreed to pay him retroac-tively.Angered by Saghatelian's refusal to grant him the ap-prentice scale, and his assertion that the job entailed onlythe duties of miscellaneous worker, Benefield pointed atSaghatelian and, shaking his fist menacingly, shouted,"You are a god damn liar. You are so god damn tight, yousqueak when you walk around. You are a cheap son of abitch." 10 Saghatelian testified that he was frightened and"in a state of shock" at Benefield's outburst, and told him,,,allright if you're going to be that way, you better gohome." Saghatelian then resumed his work, and Benefieldasked Guyette what he proposed to do about the matter.The business agent made no response, and Benefield left.Benefield did not return to the bakery, but 4 or 5 dayslater, on about October 29 or 30, went to the union office,and asked Guyette what he was going to do about "mybeing fired." Guyette told him that there was nothing hecould do, and that Benefield was free to do as he pleased.Nevertheless,Guyette called Saghatelian and asked himwhy he had let Benefield go. According to Guyette, Sag-hatelian told him that he had hired Benefield on a part-time basis until Saghatelian recovered from the surgery,onhis hand. When Benefield failed to return to his job afterbeing sent home on October 25, Saghatelian apparentlydecided that he could dispense with Benefield's services bydoing the work himself. Benefield called on Guyette again,and asked him if he was "going to get him his job back."Guyette told him what Saghatelian had said, and took nofurther action."For about a week or 10 days after Benefield was senthome, Saghatelian handled Benefield's job until he foundthe work too strenuous. He then hired a temporary em-ployee for about a week or less to assist him. Saghateliandenied that he hired this employee as a replacement for9 It is undisputed that Saghatelian actually compensated Benefield retro-actively for the difference between the miscellaneous worker's rate underthe union contract and the amount he had been paid10 Benefieldadmitted calling his employer "a damn liar" and did notdeny the remainder of the statement Guyette testified that Benefield usedprofanity during his outburst.It isfound that Benefield made the remarksattributed to him by Saghatelian"Although Benefield filed an unfair labor practice charge against theUnion, allegedly for denying him fair representation, the charge was subse-quently withdrawnBenefield.Benefieldnotified Guyette that Saghatelian hadhired a new employee, and Guyette questioned Saghatelianabout it. He was informed, according to Guyette, that theemployee had not been hired as a replacementfor Bene-field but merely to help out temporarily. Saghatehan's tes-timony that this employee worked a weekor less was un-contradicted.Based on this evidence, the General Counsel contendsthatRespondent discharged Benefield on October 25,1974, and that he did so either because ofBenefield's unionmembership and activities or because 'he had-attempted toenforce, the wage provisions of the collective-bargainingagreement by insisting that his rate of compensationshould be based on the apprentice wagescale.In her brief,counselfor General Counsel contends that Benefield wasdischarged coley because he called his employera liar inthe course of a "grievance proceeding.",Respondent categorically denies that he dischargedBenefield under any circumstances, least of all, for any ofthe reasons assigned by General Counsel. -It is undisputed that, when Saghateliansent Benefieldhome after the altercation, he used no explicit words ofdischarge.Moreover, according to Saghatelian, he had hadno intention of discharging Benefield on the day in ques-tion, and had no such intention when he sent him home. Infact, ,according to Saghatelian, it was not uncommon forhim to' send employees home temporarily for various in-fractions. Almost invariably, he testified, they were permit-ted to resume their jobs after apologizing. Whether Bene-fieldwas aware of this practice, in view of his relativelyshort period of employment, is not known. Guyette testi-fied that, in his capacity as union representative, he knewof instances in which this had occurred. 12In any case, it is reasonable to assume; given Benefield'sexplosive outburst and Saghatelian's reaction to it, that ifSaghatehan had intended to dischargeBenefield,he wouldnot have resorted to any euphemism but would have doneso inunequivocalterms,leaving no doubt as tohis inten-tion. By the same token, if Benefield were in any doubt asto whether his employer was terminating his employment,he had only to ask him. In viewof Benefield's belligerencetoward his employer, it seems improbable that he wouldhave submitted meekly to being sent home without know-ing whether he was being discharged.This, suggests that Benefield assumed that he was beingdischarged because he realized that his conduct had war-ranted such action. From Saghatelian's standpoint, itwould appear that he sent Benefield home to avoid pro-longing the unpleasant confrontation, anticipating that hewould return when he had cooled off.Benefield,however,chose to consider himself discharged rather than put hisemployer to the test by attempting to return to work. Toput it in the vernacular,Benefield"jumped the gun" inconcluding that he had been discharged. Obviously, he lat-er thought better of it when he attemptedtoenlistGuyette's support in clarifying his employment status.12Consideringthat he wasof the opinion thatBenefield had not beendischarged,Guyette's inability to recall whether he advisedBenefield toattempt to return towork seemssurprisingHowever, Guyette pleaded lackof recollectionabout many details due to the considerablelapse of timesince theeventsoccurred VALLEYBAKERY535This is not to suggest that an employee who has beendiscriminatorily discharged is required to make applicationfor his job before he may maintain a claim of discrimina-tion.By the same token, an employer who has sent anemployee home for insubordination is not required to re-call him before the employee has indicated his desire toreturn to his job. It would seem that ordinary prudencewould dictate that an employee who has been sent homeafter an altercation with his employer, which the employeehimselfhad provoked, would attempt toascertainhis actu-al employment status from his employer. Benefield didnothing for 4 or 5 days, during which Saghatelian couldreasonably have concluded that Benefield had no desire toreturn to his job. During this interval, Saghatelian conclud-ed that he could dispense with Benefield's services bydoing the work himself, having maintained that he hadhired Benefield on a temporary basis until his hand mend-ed. After 4 or 5 days, Benefield apparently had some sec-ond thoughts, and sought to enlist the aid of his unionrepresentative in interceding with Saghatelian. That Guy-ette did so does not establish that he believed that Bene-fieldhad actually been discharged, discnmmatonly orotherwise.-Evidence that Saghatelian hired a part-time employeesome10 days after Benefield left has not been overlooked.According - to Saghatelian's uncontradicted testimony,however, this employee was not hired as a replacement forBenefieldbut only on a temporary basis for 4 or 5 days.The preponderance of the credible and reliable evidencefails to support a finding that Respondent actually dis-charged Benefield on October 25, 1974, for the reasons ad-vanced by General Counsel, or for any other reason. Sincethis finding would ordinarily be determinative of the issuesraised by the complaint, it should be unnecessary to passupon Respondent's alternative defenses. In the event, how-ever, that it should ultimately be determined that Benefieldwas, in fact, discharged, Respondent's alternative defenseswill be considered.Respondent contends that, even if it should be foundthat Benefield was, in fact, discharged, the complaint can-not be sustained because (1) the evidence fails to establishthat the activities in which he engaged constituted concert-ed activities within the meaning of the Act; (2) the dis-charge was not motivated by union animus or antiunionconsiderations; and (3) the discharge was for cause.(1)While it has been held that an employee who seeksto enforce the provisions of a collective-bargaining agree-ment may be deemed to be engaging in concerted activi-ties,evenin the absence of a similar interest by fellowemployees,13 the record here clearly establishes that, inseeking to securethe apprentice wage rate provided for inthe collective-bargaining agreement, Benefield was actingsolely on his own behalf,as anindividual, and not for thepurpose of implementing the wage provisions of the agree-ment. Hence, it cannot be found that the activity in whichhe engaged was in any sense concerted. There is no evi-dence that Benefield engaged in any other union or con-certed activities, beyond mere membership. Moreover, therecord discloses that, during his initial period of employ-ment,he failed to join the Union, notwithstanding the exis-tence of a union-security provision, and even though hehad been employed longer than 30 days.(2)The recordfailsto establish any evidence of unionanimusby Respondent or animosity or hostility towardBenefield, either because of his union membership or activ-ity or because of his efforts to secure the apprentice wagescale.Respondent had been a party to a collective-bargainingagreement with the Union (or its predecessor) for a num-ber of years, and relations between the parties had beensatisfactory.Furthermore, Saghatelian voluntarily reim-bursed Benefield for the adjustment in his wage scale, with-out argument, protest, or dispute, and there was no show-ing or contention that Saghatelian's subsequent conductwith regard to Benefield was motivated by resentment athaving to make up the differencein Benefield'swages.14(3)Finally, Respondent contends that, if,in fact, Bene-fieldwas discharged, his behavior on the day in questionwould have fully justified his discharge. The defect in thisargument is that, since Respondent denies that he dis-charged Benefield, in any circumstances, he cannot nowcontend in retrospect that he would have had ample justifi-cation for his discharge if he had wished to avail himself ofthose grounds.In view of these findings, it is unnecessary to considerwhether Benefield's remarks to his employer on the occa-sion in question were so opprobrious as to remove themfrom the protection of the Act.15On the entire record and, based on the appearance anddemeanor of the individuals involved, it is found that Sag-hatelian did not discharge Benefield on October 25, 1974,and that, in any event, Respondent did not, by his actionon that date, discriminate in regard to the hire or tenure ofBenefield's employment to discourage membership in theUnion or interfere with, restrain, or coerce employees inthe exercise of rights guaranteed in Section 7, in violationof Section 8(a)(1) of the Act.IV. THE EFFECT OF THE ALLEGED UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with the operations of Re-14 There is also evidence in the record that, sometime prior to the incidentinvolving Benefield, when employees engaged in a strike over Respondent'salleged failure to pay overtime, and an adjudication was rendered againsthim by a state labor commissioner, Respondent paid these employees theamount of overtime awarded them and reinstated them to their former posi-tions without subsequent retaliation or reprisal. The General Counsel's as-sertion that she expected to prove that Respondent engaged in a routinepattern or practice of discharging employees as soon as they joined theUnion under the Union's security provisions of the contract was never es-tablished, Guyette, himself, testifying that he had no knowledge of the exis-13N.LR B v. Interboro Contractors, Inc,388 F 2d 495 (C A 2. 1967),tence of any such pattern or practice, a matter which would normally haveN L R.B. v C & I Air Conditioning, Inc,486 F.2d 977 (C A. 9. 1973), cf,been expected to receive the attention of the union representative if such ahowever,N LR B v Northern Metal Company,440 F.2d 881 (C A 3, 1971),pattern had prevailedN.L.R B v. Oklahoma Allied Telephone Company, Inc,(C A 10, 1975) (un-15 See CrownCentral Petroleum Corporation,177 NLRB 322 (1969), enfdpublished), reversing 210 NLRB 916 (1974).430 F 2d 724 (C.A 5, 1970) 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has not engaged in un-fair labor practices within the meaning of Section8(a)(I)and (3) of the Act or in any other unfair labor practices, itwill be recommended that the complaint be dismissed in itsentirety.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW3.Respondent did not, on or about October 25, 1974,discharge Edward Benefield, and, in any event, did not, byhis action on that date discriminate in regard to his hireand tenure of employment to discourage membership in alabor organization, in violation of Section 8(a)(3), or inter-fere with, restrain, or coerce employees in the exercise ofrights guaranteed in Section 7, and has not thereby en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.4.The unfair labor practices in which Respondent is al-leged to have engaged are unfair labor practices affectingcommerce within the meaning of Section 2(6) and' (7) ofthe Act.Upon the basis of the foregoing findings of fact and con-clusions of law and, upon the entire record, and pursuantto Section 10(c) of the Act, I make the following recom-mended:1.Valley Bakery, Respondent herein, is, and at all timesmaterial herein has been, an employer engaged in com-merce and in an industry affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act and thejurisdictional standards of the Board.2.Bakery and ConfectioneryWorkers InternationalUnion of America, Local 85, the Union herein, is, and atall times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.ORDER16The complaint is hereby dismissed in its entirety.16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes